Case 1:16-cv-01368-JDB Document 60 Filed 09/06/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CHRISTIAN W. SANDVIG e al.,
Plaintiffs,

Case No. 1:16-cv-1368 (IDB)
V.

WILLIAM P. BARR, in his official capacity as
Attorney General of the United States,

Defendant.

 

 

NOTICE OF WITHDRAWAL AS COUNSEL OF RECORD

Pursuant to LCvR 83.6(b), I, Naomi Gilens, of the American Civil Liberties Union
Foundation, am hereby withdrawing my appearance as counsel of record for ail Plaintiffs in
the above-captioned matter. September 4, 2019 is my last day as an attorney with the American
Civil Liberties Union Foundation. The Plaintiffs will continue to be represented by the
American Civil Liberties Union Foundation and the American Civil Liberties Union of the

District of Columbia by remaining Plaintiffs’ counsel of record.

/s/ Naomi Gilens
September 6, 2019 Naomi Gilens
American Civil Liberties Union
Foundation
125 Broad St., 18th Floor
New York, NY 10004
Tel: 212-549-2500
Fax: 212-549-2654
ngilens@aclu.org

Signed by Plaintiffs:

(A4

Christo Wilson

C~ CS

Alan Mislove

 
